681 S.E.2d 339 (2009)
SANDY MUSH PROPERTIES, INC. and Florida Rock Industries, Inc.
v.
RUTHERFORD COUNTY, By and Through the RUTHERFORD COUNTY BOARD OF COMMISSIONERS.
No. 67PA07-2.
Supreme Court of North Carolina.
August 28, 2009.
K & L Gates, LLP, by Roy H. Michaux, Jr., Charlotte, for plaintiff-appellant Sandy Mush Properties, Inc.
Sigmon, Clark, Mackie, Hutton, Hanvey, & Ferrell, P.A., by Warren A. Hutton, Forrest A. Ferrell, and Stephen L. Palmer, Hickory, for defendant-appellee.
PER CURIAM.
DISCRETIONARY REVIEW IMPROVIDENTLY ALLOWED.